                                       ;    --- '
     .                            Jl
 .
  ?.
w.-
  ). -.! %                        '
                                  j
                                  .                          .

                                                                                    CLERKB OFFkCR tl.:.oizjsttltlr
                                                                                           AT DANVILLE,VA '
                                                                                                   FILED
                                   m THE IJXITED STATES olslw c'r couR'r
                                  FoR rrus w ssrrsux olsax c'roF VIROm IA                    FEB l2 2229
                                              D AN VILLE DIV ISION                      JUL                ,CLERK
                                                                                       BY:             .

                                                                                             DEp
             KRYSTAL H.,on behalfofC.H.,              )
             aminorchild,                             )
                                                      )
                          Plaintiff,                  )     CaseNo.4:18-cv-00068
                                                      )
             v.                                       )     ORDER
                                                      )                   .
             COM M ISSIONER OF SOCIAL                 )     By:Hon.JacksonL.Kiser
             SECURITY,                                )        SeniorUnitedStatesDistrictJudge
                                                      )
                          Defendant.                  )

                   BeforemeistheReportand Recommeùdation (1çR&R'')oftheUnited StatesMagistrate
             Judge recommending that I grant Plaintiffs M otion for Sllm mary Judgment, deny the

             Comm issioner'sM otion forSllmm ary Judgment,reverse the Comm issioner'sfinaldecision,and

             rem and this case for further adm inistrative proceedings.The R&R was filed on January 24,

             2020,and the parties had fourteen (14) days to file objections.No objections were filed.
             Accordingly,itis ORDERED and ADJUDGED thatthe R&R (ECF No.20qshallbe,and
             hereby is,ADOPTED initsentirety.PlaintiffsM otion forSummaryJudgment(ECFNo.14qis
             GRANTED,theCommissioner'sV otionforSllmmaryJudgment(ECFNo..
                                                                       18)isDENIED,the
             finaldecision of the Comm issioner is REVERSED,and this m atter is REM ANDED to the

             Com missioner for further administrative proceedings consistent with the R&R.The clerk is .

             directedto rem ovethiscasefrom theactivedocketofthe court.

                                                                                                                )'
       The clerk is direded to send a copy of this Order to a1l counsel of record and to

M agistrate Judge H oppe.

       ENTERED this         > day ofFebruary,2020.
                                                                             #
                                                         .           /

                                         SEN OR UN IT     ST   ES D STR ICT JUD GE
